                   IN THE UNITED STATES DISTRlfe^f           0^^-
                   FOR THE SOUTHERN DISTRICT OF C^RGIA              .-j
                            SAVANNAH DIVISION 2^10 HRR \2.          '

UNITED STATES OF AMERICA,

      Plaintiff,

FCA US LLC,

   Intervenor Plaintiff-Appellant,

vs.                                           Case No. CV418-195


60 AUTOMOTIVE GRILLES, et al.,

   Defendants,

324 AUTOMOTIVE GRILLES,

   Defendant-Appellee.



                                ORDER


       The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit, IT

IS HEREBY ORDERED that the order of the United States Court of Appeals

for the Eleventh Circuit is made the order of this Court.

       SO ORDERED, this               day of March 2020.




                                  WILLIAM T. MOORE,/iJR., JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
